DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim recite  a system for automatic configuration validation including as amended recite  “determining that the data center rack is production ready responsive to determining that each of the plurality of devices is provisioned”, Prior art references such as  Anandam US 2018/0006881 ¶14  teaches determining the that each device of a cluster are provisioned and thus in a production ready state.  Anandam fails to teach that a rack as a whole is determined production ready responsive to all/each of the devices in the rack being production ready.  McClory US 2018/0322437 ¶105 teaches determining node of a cluster are deployment ready when applications images pass verification but do not teach determination of a data center rack is in production ready status.  Kumar US 20180157532 ¶s207,244 teaches a system for determining the health status including  the health status of all components to determine an overall Rack’s health > Kumar does not teach  the overall rack health is determined as production ready based on  all  component devices on the  rack being provisioned.  Thus the examiner could find any prior art references that alone or in combination would teach the claims as amended, such claims are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456